 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     JASPER F. WILSON,                                      Case No. 2:15-cv-01481-MCE-AC P
12
                                              Plaintiff, [PROPOSED] ORDER
13
                      v.
14

15   JEFFREY A. BEARD, et al.,
16                                        Defendants.
17

18          Plaintiff Jasper F. Wilson is appearing pro se in this civil-rights action pursuant to 42

19   U.S.C. § 1983.

20          The parties filed a stipulation to dismiss this action with prejudice pursuant to Rule

21   41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure. (ECF No. 68.)

22          Rule 41(a)(1)(A)(ii) provides, in pertinent part, that, “the plaintiff may dismiss an action

23   without a court order by filing . . . a stipulation of dismissal signed by all parties who have

24   appeared.” A voluntary stipulation to dismiss an action pursuant to Rule 41(a)(1)(A)(ii)

25   automatically terminates the action without operation of a court order. Black Rock City, LLC v.

26   Pershing Cty. Bd. Of Comm’rs., 637 F. App’x 488 (9th Cir. 2016) (citing Commercial Space

27   Mgmt. Co. v. Boeing Co., 193 F.3d 1074, 1077 (9th Cir. 1999)).

28   ////
                                                        1
                                                                   [Proposed] Order (2:15-cv-01481-MCE-AC P)
 1         In this case, Plaintiff and counsel for Defendants B. Parriott, D. Handy, D. Cuaron, and D.
 2   Johnson have signed and dated a stipulation to dismiss this action and filed it with the Court. In
 3   light of the parties’ stipulation for voluntary dismissal, this action is terminated by operation of
 4   law without further order from the Court. Fed. R. Civ. P. 41(a)(1)(A)(ii). All pending deadlines
 5   are terminated. Each party is to bear its own litigation costs, fees, and expenses of any type,
 6   including attorney’s fees.
 7         The Clerk of the Court is hereby directed to close this case pursuant to the parties’
 8   stipulation.
 9         IT IS SO ORDERED.
10
     Dated: February 3, 2020
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
                                                                  [Proposed] Order (2:15-cv-01481-MCE-AC P)
